DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a gap”, it is unclear if this is the same gap already claimed in claim 1 line 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi (US Pub No 2015/0252696 A1). Taguchi discloses an oil storage structure (fig. 4) of a transmission case, the oil storage structure comprising: 
Re claim 1, an oil pan (14) that closes a lower opening (19) of the transmission case and forms an oil pool in a lower space inside the transmission case (fig. 4); and a strainer (30) having a suction port (par [0035]: “oil inlet”) for oil located in the oil pool, wherein the suction port for the oil is provided so as to face a bottom wall portion (bottom horizontal wall of 22) of the oil pan with a gap in between (fig. 4 shows a gap between the bottom of strainer and top of bottom wall portion), and the bottom wall portion of the oil pan is provided with a protruding portion (23) protruding toward the suction port, with the protruding portion being formed in a direction across the suction port as viewed from the bottom wall portion (fig. 4).
Re claim 2, wherein the bottom wall portion of the oil pan is provided with a facing portion (top-facing surface) that faces the suction port of the strainer with a gap in between (fig. 4 shows a gap between the bottom of strainer and top of bottom wall portion), and bulges in a direction away from the suction port (fig. 4 shows the facing portion extends downward and away from 30), and the protruding portion is provided on the facing portion (fig. 4).
Re claim 5, wherein the oil pan includes a circumferential wall portion (fig. 6: side vertical wall of 22) connected to the bottom wall portion at a lower end and connected to the lower opening of the transmission case at an upper end (fig. 4,6), and between the bottom wall portion and the upper end of the circumferential wall portion, a recessed portion formed by depressing a wall surface of the circumferential wall portion inward is provided (recessed portion shown as the inwardly extending portion interfacing between the side vertical wall and bottom horizonal wall).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654